Title: To George Washington from William Gordon, 25 January 1798
From: Gordon, William
To: Washington, George

 

My dear Sir
St Neots [England] Jany 25th 1798

Your friendly letter of 15th Ocr last was highly acceptable, but before I enter upon a particular answer I mean to transcribe one of our friend Monsr La Fayette’s dated two days before. Upon hearing He was safe in the neighbourhood of Hamburgh I wrote to him on the 9th of Novr to which he answered from Lehmkhul near Ploin, as follows “My dear Sir With heart-felt satisfaction I have received your favour of the 9th November, & have been doubly happy in the feelings of old remembrances & in the sense I have of my new obligations to sympathizing friendship. Your two questions require an Answer. To an incessant zeal in the cause of general liberty, & to an honest conduct in the Revolutions of America & France I am to attribute the hatred & vengeance of those who want liberty to be crushed, instead of being spread; &, when they cannot stem the torrent, had rather it should be polluted by anarchy, than be carried along in its natural course of justice, philanthropy & legal order: And should one government have had particular objections to the enfranchisement of America & France, & show itself particularly averse to general freedom, I ought to look to that quarter for a greater share of that malevolent influence to which you allude.
“As to the Benevolent Interposition, I am greatly obliged to the constant exertions of the United States, their President, their Ambassadors & Consuls. I have received from the friends of liberty in the several parts of Europe, namely in Germany, the most essential testimonies of benevolence; among which I number gratefully many, wherein fortune, happiness, & life have been most generously risked in our behalf. I want words, my dear Sir, to express how sensible I am of the honour that has been done to me, of the salutary influence upon my fate that has been obtained, of the high degree in which my feelings shall to the end of life be gratified, by the noble, flattering, & spirited exertions of the British patriots in parliament. But such was the fixed plan of the powers which detained us, that to break open the doors of the Olmutz Bastille, we absolutely wanted the interposition of victorious & threatening armies, whereby our imperial jailer should be beaten into a more favourable disposition. It has been gloriously the case. We were from the first conferences at Leoben, down to our being

set at liberty five months after, the object of repeated demands from Bonaparte, the Directory, the Plenipotentiaries, the Minister of Exterior relations. Promises had been repeatedly made & not executed. When one of my late Aids de Camp sent from the Italian Head Quarters on that purpose to Vienna came to an agreement with that Court, in consequence of which, not without a last application from Paris, we were conducted to Hamburgh, as had been proposed by Baron de Thugut, & then put in the hands of Mr [John] Parish, the late American Consul, who had previously engaged to induce us, to the best of his power, to leave the German territory & not to re-enter it. The Austrian Minister made of us, in a letter to Talleyrand a compliment to the French Commonwealth, & in a letter to Mr Parish a compliment to the United States. In the mean while we set out for this retired country seat on Danish Territory; Where our state of health, particularly that of my wife obliges us to remain until the spring. At this season of the year it would have been difficult for her to travel, & next to impossibility to risk a voyage. She & my two daughters beg their compliments to you & Mrs Gordon, whom I request to accept my most affectionate respects. With high regard & hearty attachment I am my dear Sir Your sincere & constant friend Lafayette.”
I mean to write again to him soon, when I shall communicate to him some of the contents of your letter, knowing that it will be good news from a far & also a beloved country. Augt 31 1797 I wrote to you by the Fly Capt. Brice who sailed on Sepr the 5th from London. I hope you received it soon after the 15th of Ocr. You have fully justified yourself in not acknowledging my letters received when engaged in the duties of your late public station; which gave you full employ; but I should certainly have failed in friendship had I not written, & continued so doing.
That your derangements should be such during eight years absence, excepting occasional visits, is not to be wondered at. However by your exertions, notwithstanding the tormenting plague of workmen, I trust your situation has been rendered comfortable for the present winter.
Rural employments I could conceive would be your delight, from what You answered to the State of Vermont, when both branches of the legislature presented their Address to You Ocr 25 1796. You closed with saying—“When withdrawn to the shade of private

life, I shall view with growing pleasure the increasing prosperity of the United States. In the perfect protection of their government, I trust to enjoy my retirement in tranquillity; & then while indulging a favorite wish of my heart in agricultural pursuits, I may hope to make even my private business & amusement of some use to my country.”
Though in the natural course of things neither of us can expect to live many years, myself especially, who, if spared till March the 8th, enters on the 70th of his age; yet may we be enabled, by the influences of the divine Spirit from our heavenly Father, to live agreeable to the great truths of Christianity, a life of faith in the great & only Sacrifice for sin the Lord Jesus Christ, of holy obedience to the commands of God, of sincere daily devotion, of benevolence & benefice to our fellow-mortals, even though enemies; that so we may meet in the upper regions of unallayed bliss, though not likely to see each other more in the flesh!
I suppose there must have been an allusion to your counterfiet letters.
I had no idea of interfering with Mr Cary, nor could it have been done, as he possesses the copy-right.
But I could wish that certain of your letters written to me, & some perhaps to others, were published, that would be to your credit & pleasing to many of your friends; but even this I should not chuse to be done without your permission.
I decline writing upon public affairs, of which our printed papers will acquaint all who wish to be informed.
Mrs Gordon unites most cordially with me in best wishes for the health & happiness of yourself & Mrs Washington; & I remain with the sincerest esteem & respect, my dear Sir, Your most obedient & humble Servant

William Gordon


Pray is Mr & Mrs Lunn Washington living? If so, remember me kindly to them.

